United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.S., Appellant
and
DEPARTMENT OF AGRICULTURE,
DEPARTMENTAL ADMINISTRATION,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-392
Issued: September 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 7, 2010 appellant filed a timely appeal from a June 30, 2010 Office of
Workers’ Compensation Programs’ (OWCP) decision denying her request for reconsideration.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 16, 2008 appellant, then a 57-year-old financial management technician,
filed a traumatic injury claim (Form CA-1) alleging that she sustained an insect bite to her right
1

5 U.S.C. § 8101 et seq.

leg mid-calf during the performance of duty on September 15, 2008. On September 16, 2008 she
stopped work and sought medical treatment.
By decision dated November 3, 2008, OWCP denied the claim, finding that appellant did
not submit sufficient factual and medical evidence to establish that she sustained an injury in the
performance of duty.
On November 24, 2008 appellant requested an oral hearing.
A hearing was held on April 29, 2009.
By decision dated June 3, 2009, an OWCP hearing representative found that appellant did
not submit sufficient evidence to establish that she sustained an injury in the performance of duty
on September 15, 2008 as a result of a spider biting her while she was sitting at her desk.
On May 25, 2010 appellant requested reconsideration, arguing that physicians were
known to misdiagnose patients, which occurred in her situation. She submitted a notice with a
description, image and warning about black widow spiders that was posted on a bulletin near her
cubicle, a series of e-mail correspondence regarding spiders in her work area and two leave
requests dated June 16, 2009.
By decision dated June 30, 2010, OWCP denied appellant’s request for reconsideration
finding that she did not submit relevant and pertinent new evidence, did not show that OWCP
erroneously applied or interpreted a point of law, nor advanced a point of law or a fact not
previously considered by OWCP.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of OWCP’s decision as a
matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.2 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).3
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 To be entitled to a merit review
of OWCP’s decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.5 When a claimant fails to
2

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
3

Annette Louise, 54 ECAB 783, 789-90 (2003).

4

20 C.F.R. § 10.606(b)(2). See A.L., Docket No. 08-1730 (issued March 16, 2009).

5

20 C.F.R. § 10.607(a).

2

meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.6
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record7 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.8
ANALYSIS
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; she has not advanced a relevant legal argument not previously
considered by OWCP; and she has not submitted relevant and pertinent new evidence not
previously considered by OWCP.
On May 25, 2010 appellant requested reconsideration and argued that physicians were
known to misdiagnose patients, which occurred in her case. She did not submit any evidence to
establish that she was misdiagnosed or otherwise addressing the spider bite. Therefore, the
argument is unsubstantiated and appellant failed to meet her burden of proof as she did not
advance a relevant legal argument not previously considered by OWCP.
In support of her May 25, 2010 reconsideration request, appellant submitted a notice with
a description, image and warning about black widow spiders, a series of e-mails regarding
spiders in her work area and two leave requests dated June 16, 2009. The Board notes that
submission of these documents did not require reopening her case for merit review. The issue
was whether or not appellant established that she sustained an injury in the performance of duty
on September 15, 2008 as a result of a spider bite at her desk. Although the evidence is new as it
was not previously of record, it does not constitute relevant and pertinent evidence as it is
irrelevant to the issue of fact of injury and is not based on a physician’s rationalized medical
opinion. The Board has held that the submission of evidence which does not address the
particular issue involved in the claim does not constitute a basis for reopening a case for merit
review.9 Consequently, the evidence submitted by appellant on reconsideration does not
establish a basis for reopening the claim for a merit review. Thus, the Board finds that OWCP
properly denied appellant’s May 25, 2010 request for reconsideration.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

6

20 C.F.R. § 10.608(b).

7

See A.L., supra note 4. See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

8

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

9

See Edward Matthew Diekemper, id.

3

CONCLUSION
The Board finds that appellant failed to submit relevant and pertinent new evidence, a
relevant legal argument not previously considered by OWCP, or evidence or argument which
shows that OWCP erroneously applied or interpreted a specific point of law. Therefore, OWCP
properly refused to reopen appellant’s claim for further consideration of the merits of her claim
under 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the June 30, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 9, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

